DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on April 26, 2022, has been entered.  Claims 1 – 54, 70, and 72 - 74 have been cancelled.  Claim 55 has been amended and claims 75 - 79 have been added.  Therefore, the pending claims are 55 – 69, 71, and 75 - 79.
The cancellation of claims 70 and 72 – 74 renders moot the rejections to those claims. 
The applicant’s arguments are sufficient to overcome the objection to the specification set forth in the previous Office Action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 1 – 54, which were previously canceled by amendment, are not listed in the claims listing of the pending amendment. The applicant needs to include all claim numbers, even canceled claims, in each amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fabric made from 55% modacrylic, 25% nylon, and 20% lyocell having an improvement of tear strength of greater than 50%, does not reasonably provide enablement for teaching that any spun yarn formed with a blend comprising modacrylic fibers, cellulosic fibers, and aliphatic polyamide fibers, wherein the aliphatic polyamide fibers comprise 15% - 40% of the fiber blend, and the total percent of cellulosic fibers in the blend is less than the total percent of aliphatic fibers in the blend, would also have an improvement in fabric tear strength of reinforced fabric to non-reinforced fabric of over greater than 50%. The example is 57% improvement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	The disclosure does not address how changing the amount of modacrylic, cellulosic, or aliphatic polyamide fibers with the overall claimed range would influence the final properties of the fabric. In fact, the four samples tested by the applicant for this property are so different that only one of the samples includes the three claimed fibers mixed together. Without further testing, the disclosure fails to provide any suggestions that all other samples within the specific claimed range would also have the property and that it would not be limited to a smaller range of fiber amounts within the blend. For instance, the range can include 15% aliphatic polyamide fibers, 10% cellulosic fibers, and 75% modacrylic fibers and up to 40% aliphatic polyamide fibers, up to 39% cellulosic fibers, and 21% modacrylic fibers. 
	Further, the different types of cellulosic fibers used in the example are lyocell fibers, would have different strength and abrasion resistance profiles. Thus, using cellulose, rayon, or other types of cellulose fibers would influence the final results. Would the final product still have over 50% improvement in the tear strength or would it be lower than 50%? Additionally, nylon fibers can be chosen from different types of nylon, including nylon 6, nylon 6,6, nylon 6, 10, nylon 10, etc. The applicant doesn’t indicate which type of nylon was used in the fiber blend to get an improvement of over 50%. And again, it is unclear how the properties would change if different types of nylon fibers were used in the blend, since each type of nylon has a different strength and abrasion resistant profile. 
	The range in amounts of the different types of fibers in the blends, and the potential for use of different types of nylon or cellulosic fibers makes it unlikely the entire range would have similar results to the one embodiment tested by the applicant. Thus, it is unclear if the claimed property would be present in all the spun yarns that can be produced commensurate with the entire range presently claimed. Further, while the applicant recognizes the improvement in the tear strength properties, the applicant does not suggest that this improvement would be present in spun yarns over the entire claimed range. Further, without the specific type of nylon and lyocell fibers used in the sample being claimed it is unclear if any spun yarn made of 20% of any cellulosic and 25% of any aliphatic polyamide fibers and 55% modacrylic would also have an improvement of over 50%. The other sample with rayon and nylon only has an improvement of 16% and the other sample with modacrylic and lyocell only has an improvement of 47.1%. Thus, the results suggests that producing a spun yarn where the improvement in tear strength will be greater than 50% is unlikely when fiber types and fiber amounts are changed within the spun yarn. Thus, the claim is rejected.
	Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a comparison between a sample where the blended yarn contains 55% modacrylic, 25% nylon, and 20% lyocell and the comparison fabric includes a blended yarn comprising 65% FR rayon fibers, 25% para-aramid fibers, and 10% nylon fibers, does not reasonably provide enablement for the comparison when the spun yarn is chosen from any spun yarn from with a blend comprising modacrylic fibers, cellulosic fibers, and aliphatic polyamide fibers, wherein the aliphatic polyamide fibers comprise 15% - 40% of the fiber blend, and the total percent of cellulosic fibers in the blend is less than the total percent of aliphatic fibers in the blend. It is unclear how the fabric tear strength and the yarn breaking strength will change as the amount of modacrylic fibers, aliphatic polyamide fibers, and cellulosic fibers span the entire range commensurate in scope with the current claim. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The disclosure does not address how changing the amount of modacrylic, cellulosic, or aliphatic polyamide fibers with the overall claimed range would influence the final properties of the fabric. In fact, the four samples tested by the applicant for this property are so different that only one of the samples includes the three claimed fibers mixed together. Without further testing, the disclosure fails to provide any suggestions that all other samples within the specific claimed range would also have the property and that it would not be limited to a smaller range of fiber amounts within the blend. For instance, the range can include 15% aliphatic polyamide fibers, 10% cellulosic fibers, and 75% modacrylic fibers and up to 40% aliphatic polyamide fibers, up to 39% cellulosic fibers, and 21% modacrylic fibers. 
	Further, the different types of cellulosic fibers used in the example are lyocell fibers, would have different strength and abrasion resistance profiles. Thus, using cellulose, rayon, or other types of cellulose fibers would influence the final results. Would the final product still have higher tear strengths and lower yarn breaking strength? Additionally, nylon fibers can be chosen from different types of nylon, including nylon 6, nylon 6,6, nylon 6, 10, nylon 10, etc. The applicant doesn’t indicate which type of nylon was used in the fiber blend to get an improvement of over 50%. And again, it is unclear how the properties would change if different types of nylon fibers were used in the blend, since each type of nylon has a different strength and abrasion resistant profile. 
	The range in amounts of the different types of fibers in the blends, and the potential for use of different types of nylon or cellulosic fibers makes it unlikely the entire range would have similar results to the one embodiment tested by the applicant. Thus, it is unclear if the claimed property would be present in all the spun yarns that can be produced commensurate with the entire range presently claimed. Further, while the applicant recognizes the relationship in the tear strength and yarn strength properties, the applicant does not suggest that these properties would maintain relationship between these properties and similar properties of the comparison fabric throughout the entire claimed range. Further, without the specific type of nylon and lyocell fibers used in the sample being claimed it is unclear if any spun yarn made of 20% of any cellulosic and 25% of any aliphatic polyamide fibers and 55% modacrylic would also have an improvement of over 50%. The other sample with rayon and nylon only has an improvement of 16% and the other sample with modacrylic and lyocell only has an improvement of 47.1%. Thus, the results suggests that producing a spun yarn where the improvement in tear strength will be greater than 50% is unlikely when fiber types and fiber amounts are changed within the spun yarn. Thus, the claim is rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 is indefinite because it contradicts with claim 55 from which it depends. Claim 55 requires that the spun yarn includes modacrylic fiber, while claim 75 recites that the blend is devoid of aramid as well as any additional flame resistant fibers. Modacrylic fibers are a flame resistant fiber and would count as a flame resistant fiber in addition to aramid fibers. Thus, the claim is excluding modacrylic fibers which are required in claim 55. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 55 – 57, 67 – 69, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutterow et al. (2008/0057807) in view of Ashley et al. (2006/0292953).
	Tutterow et al. discloses a fire resistant blend of fibers that includes synthetic cellulosic fibers and modacrylic fibers (abstract).  The blend can also include other fibers added to the blend (abstract). The cellulosic fibers can be chosen from rayon, FR rayon, lyocell, cellulose acetate, etc. (paragraph 16). The blend may be imparted with a variety of dyes to comply with the standards for high visibility safety apparel, ANSI 107-2004 and MIL-C-83429 and GL-PD-07-12 (Paragraph 13). Tutterow teaches that the blend can also include additional FR fibers in the blend (paragraph 19). While Tutterow discloses that aramid fibers can be used as the additional FR fiber, Tutterow also teaches that many other types of FR fibers can be used as the additional FR fibers such as PBI fibers, PBO fibers, melamine fibers, carbon fibers, pre0oxidized acrylic fibers, PAN fibers, melamine fibers, and polyamide-imide fibers (paragraph 19). Thus, it would have been obvious to one having ordinary skill in the art to use one of the many non-aramid fibers as the additional FR fibers in the blend taught by Tutterow, since Tutterow et al. discloses that any type of additional FR fibers can be used and does not require the second type of FR fibers be aramid (paragraph 19, claim 9). 
	Further, in one embodiment, Tutterow et al. teaches that the modacrylic/cellulosic blend includes additional fibers such as anti-static, anti-microbial, stretch, and/or high tenacity fibers (paragraph 20). The high tenacity fibers can be chosen from nylon fibers (paragraph 20). Further, Tutterow et al. suggest that one embodiment of the invention can include a blend with 30-60% modacrylic fibers, 20-60% synthetic cellulosic fibers, 5 – 30% additional inherently FR fibers, and 5 – 25% nylon fibers (paragraph 50).  Thus, Tutterow suggests that nylon fibers would improve the wear property of the fabric (paragraph 20).
	While Tutterow et al. discloses a blend comprising modacrylic fibers and cotton, Tutterow et al. does not teach specifically adding more nylon fibers than cellulosic fibers to the blends. Tutterow et al. discloses that nylon fibers are included to blends to improve the wear properties of final fabrics (paragraph 20). Ashley et al. discloses a modacrylic/cellulosic blend that can also include nylon (abstract). Ashley et al. discloses that nylon can be added in amount up to 25% for durability and strength and improving the arc protection (paragraphs 17 and 19).  One of ordinary skill in the art would understand that staple fibers blends mix together properties of the individual fibers in the blend based on the total amounts of each fibers. Thus, one of ordinary skill in the art would be motivated to increase the amount of nylon fibers to be greater than cellulosic fibers in a fiber blend to produce fabrics wherein the durability and arc protection are more important to the final product than the moisture absorbency properties contributed by cotton.
	Although the limitations of char length and afterflame of the blend and infrared requirement of the blend are not explicitly taught by Tutterow et al. or Ashley et al., it is reasonable to presume that said limitations would be met by the combination of the two references.  Support for said presumption is found in the use of similar materials (i.e. a blend of modacrylic fibers, cellulosic fibers, and nylon fibers) and in the similar production steps (i.e. blending the different fibers to form a staple yarn) used to produce the woven fabric. In, the alternative it would have been obvious to one having ordinary skill in the art to optimize the blend to improve the flame resistance and infrared performance. The burden is upon the Applicant to prove otherwise.
	Tutterow et al. teaches that the fabric can have a weight between 3 – 12 ounces per square yard (paragraph 27). Thus, claims 55 – 57, 67, and 71 is rejected.
	Further, Tutterow et al. teaches that the blend comprises 30-60% modacrylic fibers, 20-60% cellulosic fibers and 5 - 25% nylon fibers (paragraph 50).  Thus, the amount of modacrylic fibers, which is equivalent to the claimed first percentage, can be greater than the amount of cellulosic fibers or nylon fibers. Further, when the amount of modacrylic fibers is greater than 45%, the amount of modacrylic fibers will be greater than the amount of cellulosic and nylon fibers combined. Thus, claims 68 and 69 are rejected.
	With regards to claim 76 the cellulosic fiber is not required to be flame resistant, it can be a non-flame resistant version of a cellulosic fiber (paragraph 16). Thus, claim 76 is rejected.
Claims 58 – 66, 78, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutterow et al. and Ashley et al. as applied to claim 55 above, and further in view of Stanhope et al. (2004/0152378).
	The features of Tutterow et al. and Ashley et al. have been set forth above. While Tutterow et al. discloses that the yarns are woven to make a fabric with various patterns include plain or rip-stop patterns (paragraph 24), Tutterow et al. fails to teach using a patterned fabric with filament or stretch broken yarns running in the warp and weft directions to form a grid pattern. Stanhope et al. is drawn to a flame resistant fabric. Stanhope et al. discloses that it is desirable to produce flame resistant woven fabrics from materials that are both strong and durable (paragraph 4). Further, Stanhope et al. discloses creating a woven fabric with flame resistant body yarns interwoven with relatively tough yarns provided in discrete positions (paragraph 5). The relatively tough yarns can be filament yarn or stretch broken yarns (paragraphs 5 and 39). In addition, the relatively tough yarns can be chosen from polyamide filaments (paragraph 29). The tough yarns are arranged to form a grid pattern in the woven fabric (paragraph 19 – 20). The woven fabric can be produced in various patterns such as plain or rip-stop patterns (paragraph 21). Thus, it would have been obvious to one having ordinary skill in the art to improve the strength and durability of the woven flame resistant fabric of Tutterow et al., relatively tough body yarns, as taught by Stanhope et al., can be added to the woven fabric of Tutterow in a grid pattern in discrete positions to improve the durability of the fabric. Thus, claims 58, 59, 60, and 61 are rejected.
	Further, it would have been obvious to one having ordinary skill in the art to optimize the amount of the relatively tough yarns in the fabric. One of ordinary skill in the art would understand that the relatively tough yarns should be spaced far enough apart and make up less of the total fabric weight to maximize the advantages of the modacrylic/cellulosic blended yarns, while also understanding that the closer the relatively tough yarns are spaced together the better the tear strength properties in the fabric will be. Thus, it would be obvious to one having ordinary skill in the art to add a sufficient amount of the relatively tough yarns to increase the fabric strength properties to a desired level, while retaining the beneficial fire resistance, comfort, and dyeability of the cotton/modacrylic blends. Thus, claim 66 is rejected.
	Although the limitations of tear strength and breaking yarn strength are not explicitly taught by Tutterow et al., Stanhope et al., or Ashley et al., it is reasonable to presume that said limitations would be met by the combination of the two references.  Support for said presumption is found in the use of similar materials (i.e. a blend of modacrylic fibers, cellulosic fibers, and nylon fibers) and in the similar production steps (i.e. blending the different fibers to form a staple yarn with relatively tough yarns interwoven at discrete portions to improve the strength of the fabric) used to produce the woven fabric. In, the alternative it would have been obvious to one having ordinary skill in the art to optimize the blend to improve the flame resistance and infrared performance. The burden is upon the Applicant to prove otherwise. Thus, claims 62 – 65, 78, and 79 are rejected.
Claim(s) 55 – 57, 67 – 69, 71, 76, and 77 is/are rejected under 35 U.S.C. 103(a) as obvious over Gibson et al. (2004/0192134 A1). 
	Gibson is drawn to a flame-resistant and high visibility fabric (Title).  Gibson discloses that the blend creates a fabric with high visibility and better flame resistance (paragraph 7).  The fiber blend includes at least about 60% by weight flame resistant fibers such as modacrylic fibers (paragraph 10).  It is noted that at least about 60% is considered to include amounts slightly below 60% and overlap with the applicant’s claimed range.  Further, the blend can include a non-flame resistant fiber such as nylon, rayon, cotton, and wool (paragraph 10).  Gibson discloses that the fibers used in the blend with modacrylic can be added for various reasons, cotton is strong and absorbent, nylon has high strength, toughness, and abrasion resistance, rayon has good strength, and aesthetic characteristics, etc. (paragraph 12).  Further, Gibson discloses that these materials are economical constituents of blend and particularly suitable for blending with modacrylic (paragraph 12).  Finally, Gibson teaches it is up to those designing the fabric to choose the one or more staple fibers from wool, polyester, nylon, rayon, and cotton, to blend with modacrylic fibers based on the desired properties in the finished fabric and apparel, including hairiness, hand, strength, flexibility, absorbency, etc.  
	Additionally, Gibson discloses that the blend is spun into a staple yarn, which is woven or knit into a fabric that is further finished and dyed to achieve the desired color scheme (paragraphs 13 – 14).  
	Also, it would have been obvious for one having ordinary skill in the art to choose to add rayon and nylon fibers to the modacrylic fibers blend of Gibson since Gibson discloses that nylon fibers can be added for toughness, abrasion resistance, and strength, and rayon fibers can be added for strength and good aesthetic characteristics. The claim would have been obvious since the substitution of known elements in the product of Gibson would have yielded predictable results and the combination of blending nylon and cellulose fibers with modacrylic fiber to produce a dyed fabric is suggested by Gibson.  
	Further, it would have been obvious to one having ordinary skill in the art to optimize the amount of rayon fibers and nylon fibers in a total amount of 0 to 40% of the total blend since Gibson et al. teaches that the modacrylic fibers should have at least 60%. Rayon fibers are added strength and aesthetic characteristics and nylon is added for toughness and durability. Thus, one of ordinary skill in the art would be motivated to add a higher amount of nylon fibers (i.e., greater than half of the additional fibers) than cellulosic fibers in materials where an increased toughness and durability is desired. One of ordinary skill in the art would also desire to add a sufficient portion of cellulosic fibers so that the fabric has desirable aesthetic or comfort properties.  Finding desirable amounts of each fiber would only involve routine skill in the art since Gibson et al. teaches different fiber ranges and the desirable properties or benefits derived from each type of fiber. In re Boesch, 617 F.2d 272, 205 USPQ 215. 
	Although Gibson does not explicitly teach the limitations the afterflame, char length, and fire resistance properties, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. blends of modacrylic fibers, nylon fibers, and cellulosic fibers) and in the similar production steps (i.e. blending the fibers and dying the yarns or fabric) used to produce the woven, fire resistant fabric.  The burden is upon the Applicant to prove otherwise.  In the alternative, the claimed properties would obviously have been provided by the process disclosed by Gibson.  
	Although Gibson does not explicitly teach the limitations the dye, printing, or color requirements, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. vat dyes, modacrylic fibers, and cellulosic fibers) and in the similar production steps (i.e. blending the fibers and dying the yarns or fabric) used to produce the fire resistant fabric.  The burden is upon the Applicant to prove otherwise.  In the alternative, the claimed properties would obviously have been provided by the process disclosed by Gibson.  Thus, claims 55, 56, 67 – 69, 71, 76, and 77 are rejected by Gibson.
	Further, Gibson et al. teaches that the fabric can have a weight between 4 and 20 ounces per square yard (paragraph 23). Thus, claim 57 is rejected. 
Claims 58 – 66, 73, 78, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Stanhope et al.
	The features of Gibson et al. have been set forth above. Gibson et al. fails to teach using a patterned fabric with filament or stretch broken yarns running in the warp and weft directions to form a grid pattern. Stanhope et al. is drawn to a flame resistant fabric. Stanhope et al. discloses that it is desirable to produce flame resistant woven fabrics from materials that are both strong and durable (paragraph 4). Further, Stanhope et al. discloses creating a woven fabric with flame resistant body yarns interwoven with relatively tough yarns provided in discrete positions (paragraph 5). The relatively tough yarns can be filament yarn or stretch broken yarns (paragraphs 5 and 39). Also, the relatively tough yarns can be chosen from polyamide filaments (paragraph 29). The tough yarns are arranged to form a grid pattern in the woven fabric (paragraph 19 – 20). The woven fabric can be produced in various patterns such as plain or rip-stop patterns (paragraph 21). Thus, it would have been obvious to one having ordinary skill in the art to improve the strength and durability of the woven flame resistant fabric of Gibson et al., relatively tough body yarns, as taught by Stanhope et al., can be added to the woven fabric of Gibson in a grid pattern in discrete positions to improve the durability of the fabric. Thus, claims 58, 59, 60, and 61 are rejected.
	Further, it would have been obvious to one having ordinary skill in the art to optimize the amount of the relatively tough yarns in the fabric. One of ordinary skill in the art would understand that the relatively tough yarns should be spaced far enough apart and make up less of the total fabric weight to maximize the advantages of the modacrylic/cellulosic blended yarns, while also understanding that the closer the relatively tough yarns are spaced together the better the tear strength properties in the fabric will be. Thus, it would be obvious to one having ordinary skill in the art to add a sufficient amount of the relatively tough yarns to increase the fabric strength properties to a desired level, while retaining the beneficial fire resistance, comfort, and dyeability of the cotton/modacrylic blends. Thus, claim 66 is rejected.
	Although the limitations of tear strength and breaking yarn strength are not explicitly taught by Gibson et al. or Stanhope et al., it is reasonable to presume that said limitations would be met by the combination of the two references.  Support for said presumption is found in the use of similar materials (i.e. a blend of modacrylic fibers, cellulosic fibers, and nylon fibers) and in the similar production steps (i.e. blending the different fibers to form a staple yarn with relatively tough yarns interwoven at discrete portions to improve the strength of the fabric) used to produce the woven fabric. In, the alternative it would have been obvious to one having ordinary skill in the art to optimize the blend to improve the flame resistance and infrared performance. The burden is upon the Applicant to prove otherwise. Thus, claims 62 – 65, 73, 78, and 79 are rejected.
Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. The applicant argues that because the prior art teaches a range where the amount of synthetic cellulosic fibers used in the two examples are greater percentage than of nylon fibers used in the example the disclosure does not teach using more aliphatic nylon fibers than cellulosic fibers (response page 8). However, the broad range of cellulosic fibers is from 20% - 60% and the broad range of nylon fibers is from 5% to 25%. The prior art is interpreted as a whole and is not limited to the few examples that teach nylon. Thus, the fiber ranges disclosed by Tutterow suggest that the amount of nylon fibers can be as high as 25% of the blend and cellulosic fibers can be as low as 20% of the blend and still produced a desirable fire resistant fabric. 
	Additionally, the rejection is based on a combination Ashley to add further teaching from the prior art as to what level of skill is known in the art with regards to choosing amounts of different fibers in a blend as well as adding prior art teachings as to why one of ordinary skill would desire to use the maximum amount of nylon fibers. The applicant argues that the examiner’s reasoning is based on hindsight (response, pages 9 – 10), however, the references were cited as teaching the benefits of nylon in a fire resistant fabric as well as the teaching that one with ordinary skill in the art can change the amount of different fibers in the blend to pick and choose which properties to optimize. The references are not limited to only the examples, but the entire range taught in the disclosure. Thus, the argument that the examples did not teach the claimed relationship between cellulosic fibers and aliphatic polyamide fibers is not enough to overcome the rejection. In fact, the rejection set forth multiple reasons why one of ordinary skill in the art would be motivated to add nylon fiber to the blend which would require the amount of other fibers to be decreased. Hence, the applicant must show that it wouldn’t be obvious to one having ordinary skill in the art to modify the blend as set forth in the rejection. The argument of hindsight is not compelling since the teachings of the benefits of nylon are found in prior art references used in the rejection. Ashley teaches that the cellulosic fibers can be as low as 10% of the total blend and that nylon fibers can be as high as 25% of the total blend. The disclosure is not just limited to the teaching of the examples. Hindsight is not required to get a lower amount of cellulosic fiber than nylon fibers. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, the rejection is maintained.
	Finally, the applicant argues that since Tutterow teaches that synthetic cellulose enhances the durability of the fabric one would not need to increase the amount of nylon (response, page 10 – 11). However, Tutterow still added nylon to the blend and didn’t suggest that the synthetic cellulosic fibers replaces all the benefits of nylon. Thus, Tutterow is not teaching against using the full range of nylon fibers suggested by Tutterow itself. Further, the teaching of Ashley also suggests that other features such as arc resistance are improved by using nylon fibers in a blend. Thus, the teaching of Ashley would provide a reason why one would use more nylon fibers than cellulosic fibers. Therefore, the rejection is maintained.
The applicant argues that the rejection over Gibson should be withdrawn since the claim recites that the modacrylic fibers comprise less than 60% of the fiber blend and Gibson teaches using at least 60% modacrylic fibers in claims 55 – 69, 71, and 75 - 77 (response, pages 11 – 13). First it is noted that less than 60% includes all values less than 60%, including amounts slightly smaller than 60%. Second, as set forth above Gibson teaches greater than about 60% (paragraph 10). That would also include values slightly below 60%. Thus, the ranges are considered to overlap to a small degree. Further, it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, the area in the about 60% range is considered to sufficiently close that it would have similar properties and would not be patentably distinct. Thus, the rejection is maintained.
With regards to claims 78 and 79, the applicant argues that the evidence from Table 4 shows unexpected results. However, the evidence provided is not commensurate with claimed scope. The table only shows the results for one sample, a yarn blend having 55% modacrylic, 25% nylon, and 20% lyocell. The claims include any blend comprising modacrylic fibers, cellulosic fibers, and aliphatic polyamide fibers, wherein the aliphatic polyamide fibers comprise 15% - 40% of the fiber blend, and the total percent of cellulosic fibers in the blend is less than the total percent of aliphatic fibers in the blend. Further, the claim includes any type of cellulosic or aliphatic nylon fiber and the example is made from lyocell and an unspecified type of nylon fiber. The entire scope of the claim is much broader than the one specific example in Table 4. The "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Therefore, the argument related to unexpected results shown in Table being sufficient to make claims 78 and 79 allowable over the prior art is not persuasive. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
July 21, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789